DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-16 and 18-21 have been examined. Claims 1-10 have been rejected. Claims 11-16 and 18-21 are indicated as allowable. This Office action is responsive to the amendment filed on September 22, 2021, which has been entered in the above identified application.

Claim Objections
3.	The correction to claim 11 has been approved, and the objections to claims 11-20 are withdrawn.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

6.	Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Putcha et al (Pub. No. US 2017/0220986), in view of Applicant’s admission of prior art, and further in view of Eisner (Pub. No. US 2012/0209746).

6-1.	Regarding claim 1, Putcha teaches a non-transitory computer-readable storage medium storing instructions configured to, in response to execution by a processor, cause the processor to: receive an order, the order comprising a plurality of items, by disclosing an electronic inventory management device 150 that includes a control unit and memory [paragraphs 26-27; figure 2] configured to receive data relating to a product order placed by a consumer [paragraph 28].
Putcha teaches display, via a chat interface, a... list of the plurality of items, by disclosing that the consumer may order one or more products by adding the one or more products to a virtual shopping cart [paragraphs 3, 45] and the inventory management device can receive signals from the order processing server relating to a product order placed by the consumer [paragraph 28]. A user interface permits an operator of the electronic inventory management device 150 to make changes and/or updates to the product orders including remove an out-of-stock product ordered by a consumer 110 from a shopping cart of the consumer; add one or more substitute products to the shopping cart of the consumer 110 [paragraphs 29-30]. Thus, the inventory management device displays a list of products ordered by the consumer.
Putcha teaches receive a selection of item from the... list, the selection indicating that the item was not available; in response to receiving the selection, display, via the chat interface, a set of two or more template messages specifying the item...; receive a selection of one of the set of template messages, by disclosing that the inventory management device receives an out of stock alert signal from an electronic scanning device of a worker at the retail sales facility that a product substitution is needed for the out of stock product [paragraphs 32, 34]. The operator may use the user interface of the inventory management device to generate a consumer alert to the consumer indicating that the product ordered by the consumer is out of stock at the retail sales facility [paragraphs 29, 31]. Consumer alerts include a notification that the product ordered by the consumer is out of stock, availability of substitutes, etc. [paragraph 35].
Putcha teaches transmit the template message... to a client device, by disclosing that the consumer alert is transmitted to the electronic computing device of the consumer [paragraphs 30, 35].
Putcha teaches receive a message indicating a course of action for the item, by disclosing that the consumer may respond to the received message [paragraphs 36, 52].
	Putcha does not expressly teach that the list of the plurality of items displayed via the chat interface is a scrollable list. However, the statement that the concept and advantages of making a list scrollable is well known and expected in the art, is taken to be admitted prior art because Applicant has failed to traverse the Examiner’s assertion of official notice in the non-final rejection dated June 24, 2021. See MPEP 2144.03 C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the list of items of Putcha scrollable, as these types of lists are known to allow the contents of the list to remain readable and accessible when there is insufficient screen real estate.
	Although Putcha discloses providing consumer alerts include a notification that the product ordered by the consumer is out of stock, availability of substitutes, etc. [Putcha, paragraph 35] Putcha does not teach that the provided consumer alerts are editable. That is, Putcha does not expressly teach where each template message is an editable message indicating one or more issues with the item;... receive, via the chat interface, one or more edits to the selected template message; and that the with the one or more edits. Eisner discloses generating a requisition template in response to input received from a user [paragraph 46]. A server sends an initial message to a user that includes the requisition template [paragraph 47]. The requisition template may be adjusted in the initial message or the reply message [paragraph 52, lines 4-9]. This would allow the user of the template to make adjustments that suit his or her needs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an editable template message, as taught by Eisner. This would allow the user of the template to make adjustments that suit his or her needs.

6-2.	Regarding claim 8, Putcha teaches all the limitations of claim 1, wherein the instructions further cause the processor to receive a message from the client device indicating a course of action for the item, by disclosing that the consumer may reply to the consumer alert [Putcha, paragraphs 47, 51].

6-3.	Regarding claim 9, Putcha teaches all the limitations of claim 1, wherein the instructions further cause the processor to remove the item from the order, by disclosing that the user interface permits the operator of the electronic inventory management device 150 to make changes and/or updates to the product orders including remove an out-of-stock product ordered by a consumer 110 from a shopping cart of the consumer [Putcha, paragraphs 29-30].

6-4.	Regarding claim 10, Putcha teaches all the limitations of claim 1, further comprising instructions that cause the processor to, in response to the course of action indicating a replacement option, add the replacement option to the order, by disclosing that if the consumer agrees to purchase the substitute product, a signal indicating such agreement is transmitted from the electronic computing [Putcha, paragraph 52, last 5 lines]. 

7.	Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Putcha et al (Pub. No. US 2017/0220986), in view of Applicant’s admission of prior art, in view of Eisner et al (Pub. No. US 2012/0209746), and further in view of High et al (Pub. No. US 2017/0024806).

7-1.	Regarding claim 2, Putcha-Eisner teach all the limitations of claim 1. Putcha-Eisner do not expressly teach wherein each item of the plurality of items is associated with a different set of template messages. High discloses that when an item is out of stock, an out of stock response is determined and presented to the customer [paragraph 167, lines 1-3]. The out of stock response may be based on one or more of the customer’s shopping history, item type, item availability in another store, distance to the alternative store, item availability for online purchase, etc. [paragraph 167, lines 20-24]. This would provide added flexibility when dealing with different types of items that have been ordered by the consumer but are out of stock. Since Putcha discloses that items available for purchase by the consumer include general-purpose consumer goods, as well as consumable products, such as medications, food items, and dietary supplements [Putcha, paragraph 15], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine which out of stock responses are available based on various factors such as the customer’s shopping history, item type, item availability in another store, distance to the alternative store, item availability for online purchase, etc., as taught by High. This would provide added flexibility when dealing with different types of items that have been ordered by the consumer but are out of stock.

wherein at least one of the set of template messages indicates that the item is out of stock, by disclosing that consumer alerts include a notification that the product ordered by the consumer is out of stock [Putcha, paragraph 35].

7-3.	Regarding claim 5, Putcha-Eisner-High teach all the limitations of claim 2, wherein the instructions that cause the processor to receive the selection of one of the set of template messages comprise instructions that cause the processor receive user input indicating a quantity of the item, by disclosing that quantity fields in the requisition template may be adjusted [Eisner, paragraph 50, lines 18-22].

7-4.	Regarding claim 6, Putcha-Eisner-High teach all the limitations of claim 2, wherein each of the set of the template messages may be altered via user input on the chat interface, by disclosing that the requisition template may be adjusted in the initial message or the reply message [paragraph 52, lines 4-9].

7-5.	Regarding claim 7, Putcha-Eisner-High teaches all the limitations of claim 2, wherein the selected template message includes a remedy, by disclosing that an out of stock response includes providing substitutes [Putcha, paragraph 35], a refund [Putcha, paragraph 41], and suggesting a nearby store to the customer that has availability [High, paragraph 167].

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Putcha et al (Pub. No. US 2017/0220986), in view of Applicant’s Admission of prior art, in view of Eisner et al (Pub. No. US 2012/0209746), in view of High et al (Pub. No. US 2017/0024806), and further in view of Luk et al (Pub. No. US 2016/0162715).

8-1.	Regarding claim 4, Putcha-Eisner-High teach all the limitations of claim 2. Putcha-Eisner-High do not expressly teach wherein at least one of the set of template messages indicates that the item is of poor quality. Luk discloses providing a message to the user when a food item has deteriorated in quality and/or has spoiled based on tracking the state of the food item [paragraph 16]. This would help a consumer make a more informed decision on what to purchase. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide as one of the consumer alert messages to the consumer, a message indicating the quality of an item, as taught by Luk. This would help a consumer make a more informed decision on what to purchase.

Allowable Subject Matter
9.	Claims 11-16 and 18-21 are allowable.

Response to Arguments
10.	Regarding independent claim 1, Applicant alleges that Putcha et al (Pub. No. US 2017/0220986) does not describe the template messages as “editable message[s] indicating one or more issues with [an] item,” as has been amended to the claim. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Putcha et al (Pub. No. US 2017/0220986), in view of Applicant’s admission of prior art, and further in view of Eisner (Pub. No. US 2012/0209746). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Independent claim 11 and claims that depend from it are indicated as allowable.

	
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178